DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 61, 82-84, 86, 88, 103-104, and 107 remain withdrawn. Claims 47, 48, 53, 57, 60, 61-65, 70-73, 75, 76, 78-79, 81-84, 86, 88-89, 92, 94, 96, 97, 100, 101, 103, 104, and 107 are pending with claims 47, 48, 53, 57, 60, 62-65, 70-73, 75, 76, 78-79, 81, 89, 92, 94, 96, 97, 100, and 101 being considered in this Office action.

The objection to claim 63 is withdrawn.

The 103 rejections of all the claims, except claims 78 and 79, are maintained. See the Response to Arguments section for more details. The rejection of claims 78 and 79 have been withdrawn. However, a new ground of rejection is necessitated by amendment. 

Claims 73, and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In short, the prior art fails to teach/suggest a first end plate between the first end of the cell and the first side beam 

Response to Arguments
Applicant argues the claimed ranges are not obvious over the ranges disclosed in the prior art (Kumar) because the prior art ranges are large (thereby having a large number of combinations) and the only guidance provided by the prior art is by way of a single example, which leads to values outside the claimed range. Applicant further argues modifying the prior art example requires more than routine optimization.
Applicant’s argument is not persuasive. It is noted that Kumar provides guidance not only by way of the single example but by way of specifically defining each range (H, W, and thickness) with clear bounds (an upper limit, and a lower limit), by way of a desirable surface area (W*H), and by way of a desirable volume (W*H*thickness). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the 
In view of the foregoing, Kumar provides a finite number of identifiable, predictable solutions for battery dimensions (H, W, thickness), which are further limited by desirable area and volume parameters, that one of ordinary skill in the art had good reason to pursue (i.e., to fit in a particular application) to provide convenient manufacturing, stable cycling and appropriate battery capacity (paras. [0052 and [0055]). Moreover, the claimed battery dimensions are obvious over Leng in view of Kumar because the selection of height, width, and thickness is merely carrying forward the original concept of Kumar involving only a change in proportions, by substantially the same means.  

Applicant argues that Kumar does not provide guidance on the dimensional relationships with respect to heat dissipation; specifically, that the Office’s “obvious to try” conclusion is misplaced because the instant invention’s dimensional relationships 
Applicant’s arguments are not persuasive. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. In this case, Kumar was concerned with changing the dimensions of the battery for convenient manufacturing, stable cycling and appropriate battery capacity. Additionally, it would be obvious to one having ordinary skill in the art to modify the dimensions of a battery to fit various applications as necessary. The reasons described above provide sufficient motivation to modify Leng to establish a prima facie case of obviousness.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the rejection considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. Specifically, the dimensions (H, W, thickness) in the prior art are fully disclosed, with clear bounds, and the prior art provides motivation for utilizing values within said ranges particularly in view of paras. [0053]-[0058] and MPEP 2144.05, II., as detailed above. 

Applicant sites Antonie to show that applicant has recognize the relationship between battery parameters (dimensions) and the result produced (increased heat dissipation).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In this case, the prior art makes obvious the claimed ranges through routine optimization because Kumar provides a finite number of identifiable, predictable solutions for battery dimensions (H, W, thickness), which are further limited by desirable area and volume parameters, that one of ordinary skill in the art had good reason to pursue (i.e., to fit in a particular application) to provide convenient manufacturing, stable cycling and appropriate battery capacity. The claimed battery dimensions are obvious over Leng in view of Kumar because the selection of height, width, and thickness is merely carrying forward the original concept of Kumar involving only a change in proportions, by substantially the same means through routine experimentation.  

Applicant present arguments regarding the claim limitation “a casing and a core located inside the casing”. Applicant explains that, as “set forth in the specification”, the claim limitation “a casing and a core located inside the casing” is “a hard-case cell”. As such, Kumar’s teaching of a pouch cell teaches away from the claimed feature. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a hard-case cell”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 47, 48, 53, 57, 60, 62, 63, 64, 65, 76, 79, 89, 92, 94, 96, 97, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leng (CN202268412) and Kumar (US 2012/0028105), hereinafter Leng and Kumar (both of record, Leng machine translation was previously provided).
Regarding Claim 47, Leng teaches battery pack 1, comprising a cell array 2 and a support member (51, 411), wherein the cell array 2 comprises a plurality of cells 21, at least one of the cells comprises a cell body and electrode terminals extending out of the cell body and configured to output a current (see e.g., fig. 2), the cell body is substantially a cuboid with a length L, a thickness D, and a height H, a thickness direction of the cell body defines an X direction (arrow a is a thickness D of the cell 21 and extends in the Y direction in Fig. 2; the Y direction of Leng is interpreted as the claimed X direction/thickness direction), a length direction of the cell body defines a Y direction (arrow c is a length L of the cell 21 and extends in the X direction in Fig. 2; the X direction of Leng is interpreted as the claimed Y direction/length direction), and a height direction of the cell body defines a Z direction (arrow b is a height H of the cell 21 and extends in the Z direction; the Z direction of Leng is interpreted as the claimed Z direction/height direction). The at least one of the cells comprises a casing and a core located inside the casing, a supporting region is formed on the casing, and the supporting region is supported on the support member (51, 411) so that the cell is a sealing cover 521 and the support member (51, 411), see e.g., paras. [0020]-[0046] and Fig. 2. The plurality of cells 21 are disposed along the X direction (interpreted as the Y direction in Fig. 2) of the at least one cell 21 in the cell array 2. Leng does not teach cell length L (i.e., 600 mm to 2500 mm), cell thickness D, or cell height H, such that a ratio of L/D is between 10 to 208,  a ratio L/H is between 4 to 208, a ratio L/V is 0.0005 mm-2 to 0.002 mm-2. However, Kumar teaches it is well within the knowledge of one ordinary skill in the art batteries to have a cell thickness (t) between about 7 mm to 17 mm, facial area, characterized by width (w) and height (h), desirably between 25,000 mm2 to 50,000 mm2, and battery volume from 250,000 mm3 to 500,000 mm3, wherein the width w (i.e., equivalent to claimed height) is between 50 mm to 500 mm and the height h (i.e., equivalent to claimed length) is between 75 mm to 750 mm, see e.g., Fig. 2, para. [0053]-[0058]. The dimensions of the cells in Kumar are so chosen for practical and performance reasons (i.e., convenient manufacturing, stable cycling, and controlling battery capacity, see e.g., paras. [0052], and [0055]). Kumar suggests a height (i.e., claimed length) of 750 mm (i.e., 750 mm is between 75 mm to 750 mm), a thickness of 10 mm (i.e., 10 mm is between about 7 mm to about 17 mm), width (i.e., claimed height) of 65 mm (65 mm is between 50 mm and 500 mm). These dimensions satisfy Kumar's criteria for facial area (i.e., 750 mm x 65 mm = 48,750 mm2, which is between 25,000 mm2 to 50,000 mm2) and volume (i.e., 750 mm x 65 mm x 10 mm = 487,500 mm3, which is between 300,000 mm3 to 500,000 mm3). Thus, Kumar suggests cell length L (i.e., 750 mm) is between 600 mm to 2500 mm, a ratio of L/D  is between 10 to 208 (750 mm/10 mm = 65),  a ratio -2 to 0.002 mm-2 (i.e., 750 mm / (750 mm x 65 mm x 10 mm) = 0.00154 mm -2). It would be obvious to one having ordinary skill in the art to select a length, width and height as disclosed by Kumar for practical and performance reasons (i.e., convenient manufacturing, stable cycling, and controlling battery capacity).
Regarding Claim 48, Leng teaches the plurality of cells are generally disposed along the X direction (interpreted as the Y direction in e.g., Fig. 2 of Leng) of the at least one cell in the cell array (2); wherein the at least one of cells meet 10≤L/D≤208 (e.g., 750 mm/10 mm = 75).
Regarding Claim 53, Leng teaches the plurality of cells are generally disposed along the Z direction (interpreted as the Z direction in e.g., Fig. 2 of Leng) of the at least one cell in the cell array (2); wherein the at least one of cells meet 10≤L/D≤208 (e.g., 750 mm/10 mm = 75).
Regarding Claims 57 and 63, Leng as modified by Kumar teaches the at least one of cells has a volume V1 and a surface area S1, THE at least one of cells meets 0.0005 mm-2 ≤ L/V1 ≤ 0.002 mm-2 (e.g., 750 mm/(750 mm x 10 mm x 65 mm) = 0.0015 mm-2); and a relationship between a surface area S (interpreted as the sum of the areas of all surfaces of the cell, e.g., 2(D)(L) + 2(D)(H) + 2(H)(L) = 2(10mm)(750mm) + 2(10mm)(65mm) + 2(65mm)(750mm) = 113800 mm2) of the cell body and a volume V ( e.g., 750 mm x 10 mm x 65 mm = 487500 mm3) of the cell body is 0.1 mm-1 ≤ S/V ≤ 0.35 mm-1 (e.g., 113500 mm2/487500 mm3 = 0.233 mm-1), a relationship between the height H (65 mm) of the cell body and the volume V (487500 mm3) of the cell body is 0.0001 mm-2 ≤ H/V ≤ 0.00015 mm-2 (e.g., 65 mm/487500 mm3 = 0.00013 mm-2).
Regarding Claim 60, Leng as modified by Kumar teaches the height H (65 mm) of the cell body is greater than or equal to the thickness D (10 mm) of the cell body, the at least one of cells meets 23<L/D<208  (e.g., 750 mm/10 mm = 75) and 4<L/H<21 (e.g., 750 mm/65 mm = 11.5), and the plurality of cells are generally disposed along the X direction of the at least one of cells in the cell array (interpreted as the Y direction in e.g., Fig. 2 of Leng); wherein the length L of the cell body meets 600 mm ≤ L ≤ 1500 mm (e.g., 750 mm).
Regarding Claim 62, Leng teaches each cell has a first end and a second end along the Y direction (interpreted as the X direction in e.g., Fig. 2 of Leng), at least one of the first end and the second end has an electrode terminal configured to output a current (best seen in Fig. 2). While Leng does not explicitly disclose the electrode terminals of the cells are electrically connected to each other through connecting members, the cells are taught be to connected by a series/parallel connection (see e.g., para. [0008], thereby necessitating/suggesting the claimed connecting members. 
Regarding Claim 64, Leng teaches the battery pack further comprises two side plate components (53) disposed opposite to each other on two sides of the cell array along the X direction (interpreted as the Y direction in e.g., Fig. 2 of Leng) and configured to sandwich the cell array.
Regarding Claim 65, Leng teaches the battery pack comprises a tray for a vehicle, the tray comprising a first side beam and a second side beam (labelled in annotated Fig. 2) disposed opposite to each other along the Y direction (interpreted as the X direction in Leng), the first side beam and the second side beam are the support member (i.e., 51, 411), see e.g., Fig. 3. Two ends of the cell are respectively supported 

    PNG
    media_image1.png
    876
    847
    media_image1.png
    Greyscale

Regarding Claim 76, Leng teaches the tray further comprises a third side beam (72 on side 45) and a fourth side beam (72 on side 46) disposed opposite to each other 
Regarding Claim 79, Leng teaches the battery further comprising a first side plate (53 on side 45) disposed between the third side beam (72 on side 45) and the cell adjacent to the third side beam (72 on side 45), and a second side plate (53 on side 46) disposed between the fourth side beam (72 on side 46) and the cell adjacent the fourth side beam (72 on side 46); the first side plate (53 on side 45) comprises a side plate body disposed opposite to a side surface of the cell and a second connecting plate (531 on side 45) connected to the side plate body and protruding toward the third side beam (72 on side 45), wherein the third side beam (72 on side 45) is provided with a third connecting surface (73 on side 45) facing toward the sealing cover (in a general up direction), the first side plate (53 on side 45) is connected to the third connecting surface (72 on side 45) through the corresponding second connecting plate (531), see e.g., Figs. 1-3; the second side plate (53 on side 46) comprises a side plate body disposed opposite to a side surface of the cell and a second connecting plate (531 on side 46) connected to the side plate body and protruding toward the fourth side beam (72 on side 46), wherein the fourth side beam (72 on side 46) is provided with a fourth connecting surface (73 on side 46) facing toward the sealing cover (in a general up direction), the second side plate (53 on side 46) is connected to the fourth connecting surface (73 on side 46) through the corresponding second connecting plate (531), see e.g., Figs. 1-3.
Regarding Claim 89, Leng teaches a cell placement region is formed in the battery pack, the cell array is located in the cell displacement region, the battery pack comprises on cell array, and the cells extend from one side of the cell placement region to ANOTHER side of the cell placement region along the Y direction (X direction of Leng)., see e.g., Fig. 2.
Regarding Claims 92, 94, 96 and 97, Leng teaches a cell placement region is formed in the battery pack, the cell array (2) is located in the cell placement region. The battery pack comprises J cell arrays, where J is greater than or equal to 1, along the Z direction. Leng does not teach more than one cell array along the X and/or Y direction, or the connection thereof through connecting members. However, the duplication of parts (battery cell arrays) is obvious. Particularly, with respect to batteries, increasing the number of arrays would be obvious to one of ordinary skill in the art for increase current/voltage as required for a particular application, e.g., electric bike, electric vehicle, electric bus, etc. Further, it is well understood by one of ordinary skill in the art the series/parallel connection between cells are accomplished through connecting member to achieve the desired current/voltage. The placement of the arrays along a particular direction is often limited by the room available in the application. As such, it would be obvious to one having ordinary skill in the art the cell arrays are arranged in either the X direction, the Y direction, or both, to make efficient use of space available to obtain the desired current/voltage in a particular application.
Regarding Claims 101, Leng teaches the battery pack further comprises a heat exchange plate (52 includes inlet 81, outlet 82 for coolant) mounted on an upper surface of the cell array 2, see e.g., para. [0046], Figs. 2  and 5.

Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leng and Kumar in view of Tyler (US 2016/0301045), hereinafter Tyler.
Regarding Claim 100, Leng does not teach the cells are adhered to each other. However, Tyler teaches double sided adhesive between cells to fixedly couple the cells to one another and helps align parts of the cell, see e.g., paras. [0010], [0024]. It would be obvious to one having ordinary skill in the art to adhere the cells of the array such that the cells are fixedly coupled to each other and aligned as desired.

Claim(s) 47, 48, 57, 60, 62, 63, 65, 70, 71, 72, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drabon (US 2018/0062224) and Kumar (US 2012/0028105, of record), hereinafter Drabon and Kumar. Figures 5 and 12 of Drabon are annotated to point out the claimed features.

    PNG
    media_image2.png
    852
    1060
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    734
    1553
    media_image3.png
    Greyscale

Regarding Claims 47-48, Drabon teaches battery pack 1, comprising a cell array (see e.g., Figs. 1, and 5) and a support member (frame 4, webs 19, 20), wherein the cell array comprises a plurality of cells 2, at least one of the cells 2 comprises a cell body. Terminals P are shown and configured to output a current.
The cell body of Drabon is substantially a cuboid with a length L, a thickness D, and a height H, a thickness direction of the cell body defines an X direction (see annotated Fig. 5, into the page in Fig. 12), a length direction of the cell body defines a Y direction (annotated in Figs. 5, and 12), and a height direction of the cell body defines a Z direction (annotated in Fig. 12, into the page in Fig. 5). While Drabon does not explicitly show the cells 2 have a casing and a core, such a feature is obvious. Kumar details the cell includes a core 164 made of a stack of positive and negative electrodes separated by sheets of separators inside the cavity 170 of the pouch enclosure162. The pouch is sealed to maintain the electrodes and electrolyte within the battery, see e.g., para. [0053]-[0055]. It would be obvious to one having ordinary skill in the art the cells of Drabon have a casing and a core as doing so is taught by the prior art and within the design choice of the practitioner in the art to achieve a functioning battery cell. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Drabon teaches a supporting region is formed on the casing, and the supporting region is supported on the support member (frame 4 and webs 19, 20, e.g., via 32, 33, 10) so that the cell is connected to the support member, wherein an accommodating a sealing cover 12 and the support member (4, 19, 20), see e.g., Figs. 5 and 12. The plurality of cells 2 are disposed along the X direction (see Fig. 5) of the at least one cell in the cell array. 
Drabon does not teach cell length L (i.e., 600 mm to 2500 mm), cell thickness D, or cell height H, such that a ratio of L/D is between 10 to 208, a ratio L/H is between 4 to 208, a ratio L/V is 0.0005 mm-2 to 0.002 mm-2. However, Kumar teaches it is well within the knowledge of one ordinary skill in the art batteries to have a cell thickness (t) between about 7 mm to 17 mm, facial area, characterized by width (w) and height (h), desirably between 25,000 mm2 to 50,000 mm2, and battery volume from 250,000 mm3 to 500,000 mm3, wherein the width w (i.e., equivalent to claimed height) is between 50 mm to 500 mm and the height h (i.e., equivalent to claimed length) is between 75 mm to 750 mm, see e.g., Fig. 2, para. [0053]-[0058]. The dimensions of the cells in Kumar are so chosen for practical and performance reasons (i.e., convenient manufacturing, stable cycling, and controlling battery capacity, see e.g., paras. [0052], and [0055]). Kumar suggests a height (i.e., claimed length) of 750 mm (i.e., 750 mm is between 75 mm to 750 mm), a thickness of 10 mm (i.e., 10 mm is between about 7 mm to about 17 mm), width (i.e., claimed height) of 65 mm (65 mm is between 50 mm and 500 mm). These dimensions satisfy Kumar's criteria for facial area (i.e., 750 mm x 65 mm = 48,750 mm2, which is between 25,000 mm2 to 50,000 mm2) and volume (i.e., 750 mm x 65 mm x 10 mm = 487,500 mm3, which is between 300,000 mm3 to 500,000 mm3). Thus, Kumar suggests cell length L (i.e., 750 mm) is between 600 mm to 2500 mm, a ratio of L/D  is between 10 to 208 (750 mm/10 mm = 65),  a ratio L/H is between 4 to 208 (i.e., 750 mm/65 mm = 11.5), and a ratio L/V is 0.0005 mm-2 to 0.002 mm-2 (i.e., 750 mm / (750 -2). It would be obvious to one having ordinary skill in the art to select a length, width and height as disclosed by Kumar for practical and performance reasons (i.e., convenient manufacturing, stable cycling, and controlling battery capacity).
Regarding Claims 57 and 63, Drabon as modified by Kumar teaches the at least one of cells has a volume V1 and a surface area S1, THE at least one of cells meets 0.0005 mm-2 ≤ L/V1 ≤ 0.002 mm-2 (e.g., 750 mm/(750 mm x 10 mm x 65 mm) = 0.0015 mm-2); and a relationship between a surface area S (interpreted as the sum of the areas of all surfaces of the cell, e.g., 2(D)(L) + 2(D)(H) + 2(H)(L) = 2(10mm)(750mm) + 2(10mm)(65mm) + 2(65mm)(750mm) = 113800 mm2) of the cell body and a volume V ( e.g., 750 mm x 10 mm x 65 mm = 487500 mm3) of the cell body is 0.1 mm-1 ≤ S/V ≤ 0.35 mm-1 (e.g., 113500 mm2/487500 mm3 = 0.233 mm-1), a relationship between the height H (65 mm) of the cell body and the volume V (487500 mm3) of the cell body is 0.0001 mm-2 ≤ H/V ≤ 0.00015 mm-2 (e.g., 65 mm/487500 mm3 = 0.00013 mm-2).
Regarding Claim 60, Drabon as modified by Kumar teaches the height H (65 mm) of the cell body is greater than or equal to the thickness D (10 mm) of the cell body, the at least one of cells meets 23<L/D<208  (e.g., 750 mm/10 mm = 75) and 4<L/H<21 (e.g., 750 mm/65 mm = 11.5), and the plurality of cells are generally disposed along the X direction of the at least one of cells in the cell array (interpreted as the Y direction in e.g., Fig. 2 of Leng); wherein the length L of the cell body meets 600 mm ≤ L ≤ 1500 mm (e.g., 750 mm).
Regarding Claim 62, Drabon does not teach the terminals P are on a first end and a second end along the Y direction or that the terminals are electrically connected through connecting members. However, rearranging the position of the terminals would be an obvious matter of design choice, MPEP 2144.04, VI., C.  It is also noted that connecting members are implied given that the cells are series-or-parallel connected to achieve desired current/voltage in electric vehicle applications, see e.g., para. [0005]. 
Regarding Claim 65, Drabon teaches the battery pack 1 comprises a tray for a vehicle (see abstract), the tray comprising a first side beam and a second side beam (labelled in annotated Fig. 12, it is noted however that web 20 may also constitute the second side beam) disposed opposite to each other along the Y direction, the first side beam and the second side beam are the support member. Two ends of the cell are respectively supported by the first side beam and the second side beam, see e.g., Figs. 5 and 12, wherein the accommodating cavity for accommodating the cell array is defined by the sealing cover (12) and the tray (4, 19, 20).
Regarding Claim 70, Drabon teaches an inner wall surface of the first side beam facing toward the cell 2 has a first support plate protruding therefrom, a side of the first support plate facing toward the sealing cover is provided with a first supporting surface, and a side of the first support plate facing away from the sealing cover is provided with a first mounting surface; an inner wall surface of the second side beam facing toward the cell has a second support plate protruding therefrom, a side of the second support plate facing toward the sealing cover is provided with a second supporting surface, and a side of the second support plate facing away from the sealing cover is provided with a second mounting surface; and the first supporting surface and the second supporting 
Regarding Claim 71, Drabon teaches the inner wall surface of the first side beam facing toward the cell has a first connecting surface, and a distance from the first connecting surface to the sealing cover (12) is less than a distance from the first supporting surface to the sealing cover (12), see annotated Fig. 12; the inner wall surface of the second side beam facing toward the cell has a second connecting surface (not labelled in Fig. 12 but equivalent to that of the first side beam), and a distance from the second connecting surface to the sealing cover 12 is less than a distance from the second supporting surface to the sealing cover; and the two ends of the cell are respectively in contact with the first connecting surface and the second connecting surface (via frame 4).
Regarding Claim 72, Drabon teaches the inner wall surface of the first side beam facing toward the cell has a step structure comprising at least two steps, and sides of two steps facing toward the sealing cover respectively form the first connecting surface and the first supporting surface; and the inner wall surface of the second side beam facing toward the cell has a step structure comprising at least two steps, and sides of two steps facing toward the sealing cover respectively form the second connecting surface and the second supporting surface.
Regarding Claim 76, Drabon teaches the tray further comprises a third side beam and a fourth side beam disposed opposite to each other along the X direction, the . 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Drabon and Kumar in view of Park (US 2012/0114993) and Hermann et al. (US 2011/017455), hereinafter Park and Hermann.
Regarding Claim 75, Drabon teaches the first side beam is provided with an exhaust passage (hollow profiles 5) but does not teach an exhaust vent on the first side beam corresponding to an explosion proof valve on the battery. However, Park teaches a valve 27 on battery 20 corresponding to an exhaust vent 58 allowing member 50 and cover 123 to form an exhaust passage to vent gas; when the internal pressure of a rechargeable battery increases, the gas exhaust member 27 is opened at the threshold pressure to provide a passage for exhausting an internal gas of the rechargeable battery 20 to the outside. It would be obvious to one having ordinary skill in the art to include a valve on each battery corresponding to a vent on the first side beam such that the hollow profiles form an exhaust passage to vent gas when pressure in the battery increases. The duplication of parts is obvious in view of Hermann and MPEP 2144.04, VI., B. Hermann teaches each side beam (203, 505) is provided with an exhaust passage (507, 508) and exhaust vents (511, 513) corresponding to an interior of the battery pack 200 to allow the battery to vent hot gas generated during runaway in a controlled way, see e.g., paras. [0005]-0007], [0039]-[0040]. It would be obvious to one having ordinary skill in the art that both side beams of Darbon are provided with exhaust .

Claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drabon and Kumar in view of Bohm (DE 102017114749, machine translation provided), hereinafter Bohm.
Regarding Claim 78, Drabon does not teach a first elastic apparatus between the third side beam and the cell adjacent third side beam and a second elastic apparatus between the fourth side beam and the cell adjacent the fourth side beam. However, Bohm teaches an elastomeric heat conductive layer can be interposed between the walls and cells during assembly, and dissipates heat from the cells, see e.g., para. [0108], [0113]. The courts have held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, MPEP 2144. It would be obvious to one having ordinary skill in the art to include an elastic apparatus between a third side beam and the cell adjacent the third side beam, and a fourth side beam and the cell adjacent the fourth side beam, as suggested by Bohm, to transfer/dissipate heat away from the cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729